Filed pursuant to Rule 424(b)(3) Registration No. 333-187625 PROSPECTUS Up to 10,909,091 Units, each Unit consisting of one share of common stock and a warrant to purchase up to an additional 1/2 share of common stock We are offering up to 10,909,091 Units at a purchase price of $0.55 per Unit, with each Unit consisting of one share of our common stock and a warrant to purchase up to an additional 1/2 share of our common stock at an exercise price per share of $0.80.The Units will not be certificated and the common stock and warrants will be immediately separable and will be separately transferable immediately upon issuance. The securities are being offered on a “best efforts” basis, and we are not required to sell any specific dollar amount or number of Units. Our common stock is quoted on the OTC Bulletin Board under the symbol “SNWV”. The last reported sale price of our common stock on July 8, 2013 on the OTC Bulletin Board was $0.64 per share. There is no established trading market for the warrants. Per Unit Total Offering Price per Unit $ 0.550 $ 6,000,000 Placement Agent’s Fees $ 0.044 $ 480,000 Offering Proceeds, before expenses $ 0.506 $ 5,520,000 See “Plan of Distribution” beginning on page 29 of this prospectus for more information on the placement agent fees CIM Securities, LLC has agreed to act as our placement agent in connection with this offering, and CIM Securities, LLC is deemed an underwriter. The placement agent is not purchasing the securities offered by us, and is not required to sell any specific number or dollar amount of securities, but will assist us in this offering on a “best efforts” basis. In addition, the placement agent may engage one or more sub-placement agents or selected dealers.We have agreed to pay the placement agent a cash fee equal to 8.0% of the gross proceeds of the offering of securities by us. We estimate the total expenses of this offering, excluding the placement agent fees, will be approximately $78,500. Because there is no minimum offering amount required as a condition to closing this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the total maximum offering amount set forth above. See “Plan of Distribution” beginning on page 29 of this prospectus for more information on this offering and the placement agent arrangements. The offering expires on the earlier of (i) the date upon which all of the Units being offered have been sold, or (ii) July 31, 2013. We may decide to terminate the offering at any time without further notice to investors. All costs associated with the registration will be borne by us. Pursuant to an escrow agreement among us, the placement agent and Signature Bank, as escrow agent, some or all of the funds received in payment for the Units sold in this offering will be wired to a non-interest bearing escrow account and held until we and the placement agent notify the escrow agent that this offering has closed. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page6 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Brokers or dealers effecting transactions in these securities should confirm that the securities are registered under the applicable state law or that an exemption from registration is available. CIM Securities, LLC The date of this prospectus is July 15, 2013 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 SUMMARY FINANCIAL INFORMATION 6 RISK FACTORS 6 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 26 WHERE YOU CAN FIND MORE INFORMATION 28 USE OF PROCEEDS 28 PLAN OF DISTRIBUTION 29 MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 31 CAPITALIZATION 33 DILUTION 34 MMANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 BUSINESS 50 MANAGEMENT, EXECUTIVE COMPENSATION AND CORPORATE GOVERNANCE 71 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 81 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 82 DESCRIPTION OF SECURITIES TO BE REGISTERED 84 SHARES AVAILABLE FOR FUTURE SALE 86 LEGAL MATTERS 88 EXPERTS 88 INTEREST OF NAMED EXPERTS AND COUNSEL 88 PROSPECTUS SUMMARY This summary highlights selected information contained in greater detail elsewhere in this prospectus. This summary may not contain all of the information that you should consider before investing in our common stock. You should carefully read the entire prospectus, including ““Risk Factors’’ and the consolidated financial statements, before making an investment decision. Unless the context requires otherwise, the words ““SANUWAVE,’’ ““we,’’ ““Company,’’ ““us,’’ and ““our’’ in this prospectus refer to SANUWAVE Health, Inc. and our wholly-owned subsidiary SANUWAVE, Inc. About This Prospectus You may rely only on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the securities offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Our Company We are a shockwave technology company using a patented system of noninvasive, high-energy, acoustic shockwaves for regenerative medicine and other applications.Our initial focus is regenerative medicine – utilizing noninvasive, acoustic shockwaves to solicit a biological response resulting in the body healing itself through the repair and regeneration of tissue, musculoskeletal and vascular structures.Our lead regenerative product in the United States is the dermaPACE ® device, used for treating diabetic foot ulcers, which is in a supplemental Phase III clinical study with possible FDA approval in 2015 subject to submission of satisfactory clinical study results. Our portfolio of healthcare products and product candidates activate biologic signaling and angiogenic responses, including new vascularization and microcirculatory improvement, helping to restore the body’s normal healing processes and regeneration.We intend to apply our Pulsed Acoustic Cellular Expression (PACE
